DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/23/2020.  These drawings are accepted by the examiner.
Claim Objections
Claims 6-11 are objected to because of the following informalities: 
In Claim 6, at Line 3, change: “a measurement device mounted to a fixed position of a radiation system” to either of --a measurement device fixedly mounted on a radiation system, said radiation system employing the multi-leaf collimator,-- or --a radiation system comprising said multi-leaf collimator, wherein a measurement device is fixedly mounted to said radiation system--, or other appropriate language that fully recites the relationship between the radiation system, the multi-leaf collimator, and the measurement device with clarity and grammatical accuracy.
Claims 7-11 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 6, Line 4 recites that the measurement device is configured to determine a height of each leaf of the multi-leaf collimator “at a specific location in the longitudinal direction”, wherein the phrase “at a specific location” renders the claim indefinite insofar as it is unclear if it is a position that is fixed, if said position is with respect to the source, the other leaves, etc., and wherein it won’t be able to fulfill the function of telling an end position of each leaf if it simply measures a leaf height at a position fixed with respect to the leaf, especially during leaf movement.
With respect to Claim 12, Lines 11-12 recite that a measurement device determines a height of a leaf of the multi-leaf collimator “at a specific location”, wherein the phrase “at a specific location” renders the claim indefinite insofar as it is unclear if it is a position that is fixed, if said position is with respect to the source, the other leaves, etc., and wherein it won’t be able to fulfill the function of telling an end position of each 
With respect to Claim 13, Lines 3-4 recite that a measurement device determines a height of a second leaf of the multi-leaf collimator “at a second specific location”, wherein the phrase “at a second specific location” renders the claim indefinite insofar as it is unclear if it is a position that is fixed, if said position is with respect to the source, the other leaves, etc., and wherein it won’t be able to fulfill the function of telling an end position of each leaf if it simply measures a leaf height at a position fixed with respect to the leaf, especially during leaf movement.
With respect to Claim 20, Lines 7-8 recite that a measurement device determines a height of a leaf of the multi-leaf collimator “at a specific location”, wherein the phrase “at a specific location” renders the claim indefinite insofar as it is unclear if it is a position that is fixed, if said position is with respect to the source, the other leaves, etc., and wherein it won’t be able to fulfill the function of telling an end position of each leaf if it simply measures a leaf height at a position fixed with respect to the leaf, especially during leaf movement.
Claims 7-11 and 14-20 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Cadman (US 2006/0193441 A1).
With respect to Claim 1, Cadman teaches a multileaf collimator (42; Abstract, Paragraph 29, and throughout disclosure), comprising: a plurality of leaves (any of 58, 282, and 462), at least two leaves of the plurality of leaves being movable parallel to each another (Paragraphs 30. 49, and 55); wherein at least one portion (150/282/510) of each leaf of at least some of the plurality of leaves has thicknesses varying along a longitudinal direction of each leaf, each leaf having a first end (162/@442/@486) and a second end (166/@302/@494) along the longitudinal direction of each leaf (Paragraphs 43-47 and Figures 3-4B/ Paragraphs 50-52 and Figure 6/ Paragraphs 57-59 and Figures 7-8).
With respect to Claim 2, Cadman further teaches that at least one of a lower edge or an upper edge of the at least one portion of each leaf is not parallel to the longitudinal direction such that different locations of the at least one portion of each leaf have different thicknesses along the longitudinal direction (along surfaces at 198/206, 330, and/or 518/526, see Figures 3-8).
With respect to Claim 3, Cadman further teaches that the thicknesses of the at least one portion of each leaf vary linearly along the longitudinal direction of each leaf (198 up to 206/ 330/ 518 up to 526, see Figures 3-8).
With respect to Claim 4, Cadman further teaches that the thicknesses of the at least one portion of each leaf vary non-linearly along the longitudinal direction of each leaf (at sections including 206 and 526 of leaf portions 150 and 510).
With respect to Claim 5, Cadman further teaches that the first end of each leaf has a maximum thickness (at top end near leaf guides) and the second end of each leaf has a minimum thickness (at opposite, tapered end) within each leaf (Figures 3-8).
With respect to Claim 6, Cadman further teaches: a measurement device (sensor, 558) mounted to a fixed position of a radiation system and configured to determine a height of each leaf at a specific location in the longitudinal direction, wherein the height of each leaf at the specific location is used to determine a position of the first end or the second end of each leaf (Paragraph 64 and Figure 7).
With respect to Claim 7, Cadman further teaches that the height of each leaf at the specific location refers to the thickness of each leaf at the specific location (Paragraphs 50-52 and Figure 6/ Paragraphs 57-59 and Figures 7-8).
With respect to Claim 8, Cadman further teaches that the height of each leaf at the specific location relates to a distance between the specific location on a lower edge or an upper edge of each leaf and a reference plane (the reference plane being along the guides 98, 286, and 466).
With respect to Claim 10, Cadman further teaches that the measurement device includes one or more measurement components configured to determine a height of each leaf at the specific location in the longitudinal direction (Paragraph 64).
With respect to Claim 11, Cadman further teaches that the measurement device includes a plurality of measurement components, each of the plurality of measurement components being configured to determine a height of one of the at least some of the plurality of leaves at the specific location in the longitudinal direction (Paragraph 64).
With respect to Claim 12, as it is best understood, Cadman teaches a system, comprising: at least one storage device (in computer, 66) including a set of instructions (programs, 86) for determining a position of a leaf in a multi-leaf collimator (Paragraph 35): at least one processor (in computer, 66) in communication with the at least one storage device, wherein when executing the set of instructions, the al least one processor is configured to cause the system to perform operations (Paragraph 35) including: obtaining a length-height correspondence of the leaf, wherein at least one portion of the leaf has thicknesses varying along a longitudinal direction of the leaf (Paragraph 36), the leaf having a first end (162/@442/@486) and a second end (166/@302/@494) along the longitudinal direction of each leaf (Paragraphs 43-47 and Figures 3-4B/ Paragraphs 50-52 and Figure 6/ Paragraphs 57-59 and Figures 7-8); determining a height of the leaf at a specific location using a measurement device (558, Paragraphs 35 and 64); and, determining a position of the first end of the leaf based on the height of the leaf at the specific location and the length-height correspondence of the leaf (Paragraphs 35 and 64).
With respect to Claim 16, Cadman further teaches that at least one of a lower edge or an upper edge of the al least one portion of the leaf is not parallel to the longitudinal direction such that different locations of the at least one portion of the leaf have different thicknesses along the longitudinal direction (along surfaces at 198/206, 330, and/or 518/526, see Figures 3-8).
With respect to Claim 17, Cadman further teaches that the thicknesses of the at least one portion of the leaf vary linearly or non-linearly along the longitudinal direction of the leaf (Figures 3-8).
With respect to Claim 18, Cadman further teaches that the length-height correspondence of the leaf relates to the thickness of the leaf at a location within the at least one portion of the leaf (Paragraph 64 and Figure 7).
With respect to Claim 19, Cadman further teaches that the length-height correspondence of the leaf relates to a distance between a location on the lower edge or the upper edge within the at least one portion of the leaf and a reference plane (the reference plane being along the guides 98, 286, and 466).
With respect to Claim 20, Cadman teaches a method implemented on a computing device (66) having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network, (Paragraph 35) comprising: obtaining a length-height correspondence of a leaf, wherein at least one portion of the leaf has thicknesses varying along a longitudinal direction of the leaf (Paragraph 36), the leaf having a first end (162/@442/@486) and a second end (166/@302/@494) along the longitudinal direction of the leaf (Paragraphs 43-47 and Figures 3-4B/ Paragraphs 50-52 and Figure 6/ Paragraphs 57-59 and Figures 7-8); determining a height of the leaf at a specific location using a measurement device (558, Paragraphs 35 and 64); and determining a position of the first end of the leaf based on the height of the leaf at the specific location and the length-height correspondence of the leaf (Paragraphs 35 and 64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chinese Patent (CN 205145403U, cited by Applicant on IDS), and U.S. Patent documents to: Pastyr (US 4,794,629) teaches multi-leaf collimator with non-linearly varying leaves (see e.g., Figure 3), Hashimoto (US 2008/0205599 A1) teaches an MLC for x-ray systems with leaves of varied thickness and associated magnetic position sensors; Hsu, et al. (US 2015/0273239 A1) teaches an MLC for x-ray systems with leaves of linearly and non-linearly varied thickness; Flynn, et al. (US 2018/0200540 A1) an MLC for x-ray systems with leaves of varied thickness, but without parallel movement of leaves to each other; and Ein-Gal (US 2010/0260319 A1) teaches an MLA for x-ray systems with leaves of varied thickness, that is called an “attenuator” rather than a “collimator”, but would not be excluded by the structural or functional limitations of the present application claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        10/16/2021